Citation Nr: 0817637	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill benefits), beyond 
March 22, 1998.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee Oklahoma.  The veteran requested a personal 
hearing before the Board on his May 2006 substantive appeal; 
however, he withdrew such request by letter dated in January 
2007.  See 38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  The veteran was discharged from active duty on March 21, 
1988; it is neither claimed nor shown that he had additional 
active duty service after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on March 22, 1998.

3.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct. 


CONCLUSION OF LAW

The criteria for an extension of the ending date for 
educational assistance benefits under Chapter 30 beyond March 
22, 1998, have not been met.  38 U.S.C.A. § 3031 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases where the law is 
determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue and it is not required to address efforts to comply 
with the VCAA.  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim.  In short, the Board concludes from that review 
that the requirements for the fair development of the appeal 
have been met in this case.

The veteran had active service from August 8, 1985, to March 
21, 1988; he was discharged for hardship reasons.  Shortly 
after service, in August 1989, the veteran was incarcerated 
by the State of Texas.  He was released in August 2004.  The 
veteran now seeks entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, on 
the basis that he was prevented from using his benefits 
during his period of incarceration by the state of Texas.  
Thus, he contends that he is entitled to an extension of his 
ending date for the award of education assistance benefits.  

The veteran was separated from active duty on March 21, 1988.  
The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
veteran's last discharge from active duty.  38 U.S.C.A. 
§ 3031(a) (West 2002); 38 C.F.R. § 21.7050(a)(1)(ii)(C) 
(2007).  There is no evidence of record that demonstrates any 
active duty after March 21, 1988, nor has the veteran made 
any such assertion.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's own willful 
misconduct.  38 C.F.R. § 21.7051(a)(2) (2007).  It must be 
clearly established by medical evidence that such a program 
of education was medically infeasible.  Id.  

As noted above, the veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, it is 
the veteran's contention that he was unable to complete a 
chosen program due to incarceration.  The law does not 
provide for an extension of educational assistance benefits 
for periods of incarceration.  

The Board notes that a veteran may be eligible for 
educational assistance benefits while incarcerated, albeit at 
a reduced rate.  See 38 C.F.R. §§ 21.7135, 21.7139 (2007).  
It is not clear whether the veteran was aware that he might 
have been eligible to receive benefits during his period of 
incarceration up through his delimiting date of March 22, 
1998.  Rather, it appears from various written statements 
that the terms of his incarceration by the State of Texas may 
have prevented him from seeking any educational benefits 
during his period of incarceration.  Regardless, the legal 
criteria governing the payment of education benefits are 
clear and specific, and the Board must apply these laws to 
the established facts.  Thus, the Board is without any 
authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

In the present case, it has not been established or even 
suggested that the veteran had a physical or mental 
disability that precluded a program of education during his 
basic Chapter 30 delimiting period.  As a result, the clearly 
established criteria for an extension of the Chapter 30 
delimiting period or an ending date for eligibility of 
educational assistance benefits prior to March 22, 1998, have 
not been met and the veteran's claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill benefits), beyond 
March 22, 1998, is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


